DETAILED ACTION
	This Office action is responsive to communication received 07/11/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on July 19, 2022.
The application has been amended as follows: 
	The following changes have been made in the claims to incorporate language that overcomes the objections to the claims, as set forth in the non-final Office action, mailed 03/09/2022 (see scanned pages 4 and 5). During the interview on July 19, 2022, applicant’s attorney noted that a response to the claim objections was overlooked during the preparation of the 07/11/2022 amendment.  This examiner’s amendment simply incorporates the necessary amendments in the claims at this time to overcome the outstanding objections:
	IN THE CLAIMS:
As to claim 1, line 13, “are” has been CHANGED to --is--;
As to claim 1, line 17, “the” (second occurrence) has been CHANGED to --a--; 
As to claim 10, line 3, “the” (first occurrence) has been CHANGED to –a--; 
As to claim 11, line 13, “are” has been CHANGED to --is--;
As to claim 11, line 17, “the” (second occurrence) has been CHANGED to --a--; 
As to claim 20, line 3, “the” (first occurrence) has been CHANGED to --a--. 
       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art references of record in view of the arguments advanced by the applicant’s attorney on scanned page 3, line 8 through scanned page 4, line 20, received with the REMARKS of 07/11/2022, which are deemed pertinent to this indication of allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711